Exhibit 10.4

HESS MIDSTREAM PARTNERS LP

2017 LONG-TERM INCENTIVE PLAN

SECTION 1.    Purpose of the Plan.

This Hess Midstream Partners LP 2017 Long-Term Incentive Plan (the “Plan”) has
been adopted by Hess Midstream Partners GP LLC, a Delaware limited liability
company (the “Company”), the general partner of Hess Midstream Partners GP LP, a
Delaware limited partnership (the “General Partner”), which is the general
partner of Hess Midstream Partners LP, a Delaware limited partnership (the
“Partnership”). The Plan is intended to promote the interests of the Partnership
and the Company by providing incentive compensation awards denominated in or
based on Units to Employees, Consultants and Directors to encourage superior
performance. The Plan is also intended to enhance the ability of the
Partnership, the Company and their Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership, the Company and their Affiliates and to encourage them to devote
their best efforts to advancing the business of the Partnership, the Company and
their Affiliates.

SECTION 2.    Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Hess and its
Affiliates shall all be considered Affiliates of the Company and the Partnership
for all purposes under the Plan, except as and to the extent otherwise
determined by the Committee.

“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation
– Stock Compensation, or any successor accounting standard.

“Award” means an Option, Restricted Unit, Phantom Unit, DER, Substitute Award,
Unit Appreciation Right, Unit Award, Other Unit-Based Award or Profits Interest
Unit granted under the Plan.

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced and which agreement may include a separate plan, policy,
agreement or other written document.

“Board” means the board of directors or board of managers, as the case may be,
of the Company.

“Cause” means, unless otherwise provided in the Participant’s Award Agreement:
(i) a felony conviction of the Participant or the failure of the Participant to
contest prosecution for a felony; (ii) the Participant’s gross and willful
misconduct in connection with the performance of the Participant’s duties with
the Company or any Affiliate(s) of the Company or (iii) the willful



--------------------------------------------------------------------------------

and continued failure of the Participant to substantially perform the
Participant’s duties with the Company or its Affiliate(s) after a written demand
from the Board or the Committee for substantial performance which specifically
identifies the manner in which the Board or the Committee, as the case may be,
believes that the Participant has not performed the Participant’s duties with
the Company or its Affiliates, provided that the event or circumstance described
in clause (i), (ii) or (iii) is directly and materially harmful to the business
or reputation of the Company, the Partnership or their Affiliates; provided
further, however, that, if at any particular time the Participant is subject to
an effective employment agreement or change in control agreement with the
Company or any of its Affiliates, then, in lieu of the foregoing definition,
“Cause” shall at that time have such meaning as may be specified in such
employment agreement or change in control agreement, as applicable.

“Change in Control” means, and shall be deemed to have occurred upon one or more
of the following events:

(i)    any “person” or “group” within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act, other than the Company, the General Partner, Hess or an
Affiliate of the Company, the General Partner or Hess (as determined immediately
prior to such event), shall become the beneficial owner, by way of merger,
acquisition, consolidation, recapitalization, reorganization or otherwise, of
50% or more of the combined voting power of the equity interests in the Company
or the Partnership;

(ii)    the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership;

(iii)    the sale or other disposition by either the Company or the Partnership
of all or substantially all of the Company’s or the Partnership’s assets,
respectively, in one or more transactions to any Person other than the Company,
the General Partner, the Partnership, Hess or an Affiliate of the Company, the
General Partner, the Partnership or Hess;

(iv)    a transaction resulting in a Person other than the Company, the General
Partner, Hess or an Affiliate of the Company, the General Partner or Hess (as
determined immediately prior to such event) being the sole general partner of
the Partnership; or

(v)    a Hess Corporation Change of Control.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
required to comply with Section 409A or such compensation otherwise would be
subject to the tax under Section 409A if such Change in Control did not comply
with Section 409A, the transaction or event described in subsection (i), (ii),
(iii), (iv) or (v) above with respect to such Award must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5),
and as relates to the holder of such Award, to the extent required to comply
with Section 409A.

“Code” means the Internal Revenue Code of 1986, as amended.

 

-2-



--------------------------------------------------------------------------------

“Committee” means the Board, except that it shall mean such committee of the
Board as may be appointed by the Board to administer the Plan, or as necessary
to comply with applicable legal requirements or listing standards.

“Consultant” means an individual who renders consulting services to the Company,
the Partnership or any of their Affiliates.

“DER” means a distribution equivalent right, representing a contingent right to
receive an amount in cash, Units, Restricted Units and/or Phantom Units equal in
value to the distributions made by the Partnership with respect to a Unit during
the period such Award is outstanding.

“Director” means a member of the board of directors or board of managers, as the
case may be, of the Company, the Partnership or any of their Affiliates who is
not an Employee or a Consultant (other than in that individual’s capacity as a
Director).

“Disability” means, unless otherwise set forth in an Award Agreement or other
written agreement between the Company, the Partnership or one of their
Affiliates and the applicable Participant, as determined by the Committee in its
discretion exercised in good faith, a physical or mental condition of a
Participant that would entitle him or her to payment of disability income
payments under the Company’s, the Partnership’s or one of their Affiliates’
long-term disability insurance policy or plan, as applicable, for employees as
then in effect; or in the event that a Participant is not covered, for whatever
reason, under any such long-term disability insurance policy or plan for
employees of the Company, the Partnership or one of their Affiliates or the
Company, the Partnership or one of their Affiliates does not maintain such a
long-term disability insurance policy, “Disability” means a total and permanent
disability within the meaning of Section 22(e)(3) of the Code; provided,
however, that if a Disability constitutes a payment event with respect to any
Award which provides for the deferral of compensation required to comply with
Section 409A or such compensation otherwise would be subject to the tax under
Section 409A if such Disability did not comply with Section 409A, then, to the
extent required to comply with Section 409A, the Participant must also be
considered “disabled” within the meaning of Section 409A. If applicable, a
determination of Disability may be made by a physician selected or approved by
the Committee and, in this respect, Participants shall submit to an examination
by such physician upon request by the Committee.

“Employee” means an employee of the Company, the Partnership or any of their
Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the fair market value of the Units determined by such
methods or procedures as shall be established from time to time by the Committee
and, to the extent applicable, in compliance with the requirements of
Section 409A. Unless otherwise determined by the Committee, the Fair Market
Value of the Units as of any given date shall be the closing sales price of the
Units on such date during normal trading hours on the New York Stock Exchange
or, if not listed on such exchange, on any other national securities exchange on
which the Units are listed or on an inter-dealer quotation system, in any case,
as reported in such

 

-3-



--------------------------------------------------------------------------------

source as the Committee shall select; provided that if there are no reported
sales on a given date but there were sales within a reasonable period both
before and after such date, the Fair Market Value is the weighted average of the
closing prices on the nearest date before and the nearest date after such date
on which there were sales. The average is to be weighted inversely by the
respective number of trading days between the selling dates and the valuation
date.

“Hess” means Hess Corporation, a Delaware corporation, or its successors.

“Hess Corporation Change of Control” means a “Change of Control” as defined in
the Hess Corporation 2008 Long-Term Incentive Plan, as amended, as such
definition would apply to future awards granted under that plan.

“Option” means an option to purchase Units granted pursuant to Section 6(a) of
the Plan.

“Other Unit-Based Award” means an award granted pursuant to Section 6(f) of the
Plan.

“Participant” means an Employee, Consultant or Director who has been granted and
holds an outstanding Award under the Plan and any authorized transferee of such
individual.

“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

“Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

“Profits Interest Unit” means, to the extent authorized by the Partnership
Agreement, an interest in the Partnership that is intended to constitute a
“profits interest” within the meaning of the Code, Treasury Regulations
promulgated thereunder, and any published guidance by the Internal Revenue
Service with respect thereto.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

“Restricted Unit” means a Unit granted pursuant to Section 6(b) of the Plan that
is subject to a Restricted Period.

“Securities Act” means the Securities Act of 1933, as amended.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

-4-



--------------------------------------------------------------------------------

“Section 409A” means Section 409A of the Code and the Treasury Regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be amended or issued after the
Effective Date (as defined in Section 9 below).

“Service” means service as an Employee, Consultant or Director. The Committee,
in its sole discretion, shall determine the effect of all matters and questions
relating to terminations of Service, including, without limitation, the
questions of whether and when a termination of Service occurred and/or resulted
from a discharge for Cause, and all questions of whether particular changes in
status or leaves of absence constitute a termination of Service. The Committee,
in its sole discretion, subject to the terms of any applicable Award Agreement,
may determine that a termination of Service has not occurred in the event of
(a) a termination where there is simultaneous commencement by the Participant of
a relationship with the Partnership, the Company or any of their Affiliates as
an Employee, Director or Consultant or (b) a termination which results in a
temporary severance of the service relationship.

“Substitute Award” means an award granted pursuant to Section 6(g) of the Plan.

“Unit” means a Common Unit of the Partnership.

“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR.

“Unit Award” means an award granted pursuant to Section 6(d) of the Plan.

SECTION 3.    Administration.

(a)    The Plan shall be administered by the Committee, subject to subsection
(b) below; provided, however, that in the event that the Board is not also
serving as the Committee, the Board, in its sole discretion, may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan. The governance of the Committee shall be subject to the charter, if
any, of the Committee as approved by the Board and amended from time to time.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Units to be covered by Awards; (iv) determine the
terms and conditions of any Award; (v) determine whether, to what extent, and
under what circumstances Awards may be settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly

 

-5-



--------------------------------------------------------------------------------

provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, the
Partnership, any of their Affiliates, any Participant and any beneficiary of any
Participant.

(b)    To the extent permitted by applicable law and the rules of any securities
exchange on which the Units are listed, quoted or traded, the Board or Committee
may from time to time delegate to a committee of one or more members of the
Board or one or more officers of the Company the authority to grant or amend
Awards or to take other administrative actions pursuant to Section 3(a);
provided, however, that in no event shall an officer of the Company be delegated
the authority to grant awards to, or amend awards held by, the following
individuals: (i) individuals who are subject to Section 16 of the Exchange Act,
or (ii) officers of the Company (or Directors) to whom authority to grant or
amend Awards has been delegated hereunder; provided, further, that any
delegation of administrative authority shall only be permitted to the extent
that it is permissible under applicable provisions of the Code and applicable
securities laws and the rules of any securities exchange on which the Units are
listed, quoted or traded. Any delegation hereunder shall be subject to such
restrictions and limitations as the Board or Committee, as applicable, specifies
at the time of such delegation, and the Board or Committee, as applicable, may
at any time rescind the authority so delegated or appoint a new delegatee. At
all times, the delegatee appointed under this Section 3(b) shall serve in such
capacity at the pleasure of the Board and the Committee.

SECTION 4.    Units.

(a)    Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c), the number of Units that may be delivered with respect to Awards under the
Plan is 3,000,000. If any Award is forfeited, cancelled, exercised, paid, or
otherwise terminates or expires without the actual delivery of Units pursuant to
such Award (for the avoidance of doubt, the grant of Restricted Units is not a
delivery of Units for this purpose unless and until such Restricted Units vest
and any restrictions placed upon them under the Plan lapse, provided, however,
that Restricted Units granted under the Plan that are forfeited by the recipient
thereof after the 10th anniversary of the effective date of the Plan shall not
be added back to the number of Units that may be delivered under the Plan), the
Units subject to such Award that are not actually delivered pursuant to such
Award shall again be available for Awards under the Plan. To the extent
permitted by applicable law and securities exchange rules, Substitute Awards and
Units issued in assumption of, or in substitution for, any outstanding awards of
any entity (including an existing Affiliate of the Partnership) that is (or
whose securities are) acquired in any form by the Partnership or any Affiliate
thereof shall not be counted against the Units available for issuance pursuant
to the Plan. There shall not be any limitation on the number of Awards that may
be paid in cash.

(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from the Partnership, any Affiliate thereof or any other Person, or
Units otherwise issuable by the Partnership, or any combination of the
foregoing, as determined by the Committee in its discretion with the Partnership
being responsible for any costs associated with the Units, unless otherwise
determined by the Committee.

 

-6-



--------------------------------------------------------------------------------

(c)    Anti-dilution Adjustments.

(i)    Equity Restructuring. With respect to any “equity restructuring” event
(within the meaning of ASC Topic 718) that could result in an additional
compensation expense to the Company or the Partnership or any of their
Affiliates pursuant to the provisions of ASC Topic 718 if adjustments to Awards
with respect to such event were discretionary, the Committee shall equitably
adjust the number and type of Units covered by each outstanding Award and the
terms and conditions, including the exercise price and performance criteria (if
any), of such Award to equitably reflect such event and shall adjust the number
and type of Units (or other securities or property) with respect to which Awards
may be granted under the Plan after such event. With respect to any other
similar event that would not result in an ASC Topic 718 accounting charge if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards and the
number and type of Units (or other securities or property) with respect to which
Awards may be granted under the Plan in such manner as it deems appropriate with
respect to such other event.

(ii)    Other Changes in Capitalization. In the event of any non-cash
distribution, Unit split, combination or exchange of Units, merger,
consolidation or distribution (other than normal cash distributions) of
Partnership assets to unitholders, or any other change affecting the Units of
the Partnership, other than an “equity restructuring,” the Committee may make
equitable adjustments, if any, to reflect such change with respect to (A) the
aggregate number and kind of Units that may be issued under the Plan; (B) the
number and kind of Units (or other securities or property) subject to
outstanding Awards; (C) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (D) the grant or exercise price per Unit for any
outstanding Awards under the Plan.

SECTION 5.    Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

SECTION 6.    Awards.

(a)    Options and UARs. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options and/or UARs shall be
granted, the number of Units to be covered by each Option or UAR, the exercise
price therefor, the Restricted Period and other conditions and limitations
applicable to the exercise of the Option or UAR, including the following terms
and conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan. Options
which are intended to comply with Treasury Regulation Section
1.409A-1(b)(5)(i)(A) and UARs which are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(B) or, in each case, any successor
regulation, may be granted only if the requirements of Treasury Regulation

 

-7-



--------------------------------------------------------------------------------

Section 1.409A-1(b)(5)(iii), or any successor regulation, are satisfied. Options
and UARs that are otherwise exempt from or compliant with Section 409A may be
granted to any eligible Employee, Consultant or Director.

(i)    Exercise Price. The exercise price per Unit purchasable under an Option
or subject to a UAR shall be determined by the Committee at the time the Option
or UAR is granted but, except with respect to a Substitute Award, may not be
less than the Fair Market Value of a Unit as of the date of grant of the Option
or UAR.

(ii)    Time and Method of Exercise. The Committee shall determine the exercise
terms and any applicable Restricted Period with respect to an Option or UAR,
which may include, without limitation, provisions for accelerated vesting upon
the achievement of specified performance goals and/or other events, and the
method or methods by which payment of the exercise price with respect to an
Option or UAR may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Company, withholding Units
having a Fair Market Value on the exercise date equal to the relevant exercise
price from the Award, a “cashless” exercise through procedures approved by the
Company, or any combination of the foregoing methods.

(iii)    Exercise of Options and UARs on Termination of Service. Each Option and
UAR Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise the Option or UAR following a termination of the
Participant’s Service. Unless otherwise determined by the Committee, if the
Participant’s Service is terminated for Cause, the Participant’s right to
exercise the Option or UAR shall terminate as of the start of business on the
effective date of the Participant’s termination. Unless otherwise determined by
the Committee, to the extent the Option or UAR is not vested and exercisable as
of the termination of Service, the Option or UAR shall terminate when the
Participant’s Service terminates.

(iv)    Term of Options and UARs. The term of each Option and UAR shall be
stated in the Award Agreement, provided, that the term shall be no more than ten
(10) years from the date of grant thereof.

(b)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and/or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the applicable
Restricted Period, the conditions under which the Restricted Units or Phantom
Units may become vested or forfeited and such other terms and conditions,
including, without limitation, restrictions on transferability, as the Committee
may establish with respect to such Awards.

(i)    Payment of Phantom Units. The Committee shall specify, or permit the
Participant to elect in accordance with the requirements of Section 409A, the
conditions and dates or events upon which the cash or Units underlying an award
of Phantom Units shall be issued, which dates or events shall not be earlier
than the date on which the Phantom Units vest and become nonforfeitable and
which conditions and dates or events shall be intended to be compliant with
Section 409A (unless the Phantom Units are exempt therefrom).

 

-8-



--------------------------------------------------------------------------------

(ii)    Vesting of Restricted Units. Upon or as soon as reasonably practicable
following the vesting of each Restricted Unit, subject to satisfying the tax
withholding obligations of Section 8(b), the Participant shall be entitled to
have the restrictions removed from his or her Unit certificate (or book-entry
account, as applicable) so that the Participant then holds an unrestricted Unit.

(c)    DERs. The Committee shall have the authority to determine the Employees,
Consultants and/or Directors to whom DERs are granted, whether such DERs are
tandem or separate Awards, whether the DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest in
the discretion of the Committee), any vesting restrictions and payment
provisions applicable to the DERs, and such other provisions or restrictions as
determined by the Committee in its discretion, all of which shall be specified
in the applicable Award Agreements. Distributions in respect of DERs shall be
credited as of the distribution dates during the period between the date an
Award is granted to a Participant and the date such Award vests, is exercised,
is distributed or expires, as determined by the Committee. Such DERs shall be
converted to cash, Units, Restricted Units and/or Phantom Units by such formula
and at such time and subject to such limitations as may be determined by the
Committee. Tandem DERs may be subject to the same or different vesting
restrictions as the tandem Award, or be subject to such other provisions or
restrictions as determined by the Committee in its discretion. Notwithstanding
the foregoing, DERs shall only be paid in a manner that is intended to be either
exempt from or in compliance with Section 409A.

(d)    Unit Awards. Awards of Units may be granted under the Plan (i) to such
Employees, Consultants and/or Directors and in such amounts as the Committee, in
its discretion, may select, and (ii) subject to such other terms and conditions,
including, without limitation, restrictions on transferability, as the Committee
may establish with respect to such Awards.

(e)    Profits Interest Units. Any Award consisting of Profits Interest Units
may be granted to an Employee, Consultant or Director for the performance of
services to or for the benefit of the Partnership (i) in the Participant’s
capacity as a partner of the Partnership, (ii) in anticipation of the
Participant becoming a partner of the Partnership, or (iii) as otherwise
determined by the Committee. At the time of grant, the Committee shall specify
the date or dates on which the Profits Interest Units shall vest and become
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. Profits Interest Units shall be subject to such restrictions on
transferability and other restrictions as the Committee may impose.

(f)    Other Unit-Based Awards. Other Unit-Based Awards may be granted under the
Plan to such Employees, Consultants and/or Directors as the Committee, in its
discretion, may select. An Other Unit-Based Award shall be an award denominated
or payable in, valued in or otherwise based on or related to Units, in whole or
in part. The Committee shall determine the terms and conditions of any Other
Unit-Based Award. Upon vesting, an Other Unit-Based Award may be paid in cash,
Units (including Restricted Units) or any combination thereof as provided in the
Award Agreement.

 

-9-



--------------------------------------------------------------------------------

(g)    Substitute Awards. Awards may be granted under the Plan in substitution
of similar awards held by individuals who are or who become Employees,
Consultants or Directors in connection with a merger, consolidation or
acquisition by the Partnership or an Affiliate of another entity or the
securities or assets of another entity (including in connection with the
acquisition by the Partnership or one of its Affiliates of additional securities
of an entity that is an existing Affiliate of the Partnership). Such Substitute
Awards that are Options or UARs may have exercise prices less than the Fair
Market Value of a Unit on the date of the substitution if such substitution
complies with Section 409A and other applicable laws and securities exchange
rules.

(h)    General.

(i)    Award Agreements. Each Award shall be evidenced in writing in an Award
Agreement that shall reflect any vesting conditions or restrictions imposed by
the Committee covering a period of time specified by the Committee and shall
also contain such other terms, conditions and limitations as shall be determined
by the Committee in its sole discretion. Where signature or electronic
acceptance of the Award Agreement by the Participant is required, any such
Awards for which the Award Agreement is not signed or electronically accepted
shall be forfeited.

(ii)    Forfeitures. Except as otherwise provided in the terms of an Award
Agreement, upon termination of a Participant’s Service for any reason during an
applicable Restricted Period, all outstanding, unvested Awards held by such
Participant shall be automatically forfeited by the Participant. Notwithstanding
the immediately preceding sentence, the Committee may, in its discretion, waive
in whole or in part such forfeiture with respect to any such Award.

(iii)     Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate thereof.
Awards granted in addition to or in tandem with other Awards or awards granted
under any other plan of the Company or any Affiliate thereof may be granted
either at the same time as or at a different time from the grant of such other
Awards or awards.

(iv)    Limits on Transfer of Awards.

(A)    Except as provided in paragraph (C) below, each Option and UAR shall be
exercisable only by the Participant (or the Participant’s legal representative
in the case of the Participant’s Disability or incapacitation) during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

 

-10-



--------------------------------------------------------------------------------

(B)    Except as provided in paragraph (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, the Partnership or any Affiliate of either of the
foregoing.

(C)    The Committee may provide in an Award Agreement or in its discretion that
an Award may, on such terms and conditions as the Committee may from time to
time establish, be transferred by a Participant without consideration to any
“family member” of the Participant, as defined in the instructions to use of the
Form S-8 Registration Statement under the Securities Act, as applicable, or any
other transferee specifically approved by the Committee after taking into
account any state, federal, local or foreign tax and securities laws applicable
to transferable Awards. In addition, vested Units may be transferred to the
extent permitted by the Partnership Agreement and not otherwise prohibited by
the Award Agreement or any other agreement or policy restricting the transfer of
such Units.

(v)    Term of Awards. Subject to Section 6(a)(iv) above, the term of each
Award, if any, shall be for such period as may be determined by the Committee.

(vi)    Unit Certificates. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to any Participant certificates evidencing Units
issued in connection with any Award and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units or other securities of the
Partnership delivered under the Plan and all Units issued pursuant to book entry
procedures pursuant to any Award or the exercise thereof shall be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and/or other requirements of
the SEC, any securities exchange upon which such Units or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be inscribed on any such certificates or book entry
to make appropriate reference to such restrictions.

(vii)    Consideration for Grants. To the extent permitted by applicable law,
Awards may be granted for such consideration, including services, as the
Committee shall determine.

(viii)    Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, the Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Units pursuant to the exercise
or vesting of any Award, unless and until the Board or the Committee has
determined, with advice of counsel, that the issuance of such Units is in
compliance with all applicable laws, regulations of

 

-11-



--------------------------------------------------------------------------------

governmental authorities and, if applicable, the requirements of any securities
exchange on which the Units are listed or traded, and the Units are covered by
an effective registration statement or applicable exemption from registration.
In addition to the terms and conditions provided herein, the Board or the
Committee may require that a Participant make such reasonable covenants,
agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. Without limiting the generality of the foregoing, the delivery
of Units pursuant to the exercise or vesting of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Company is not reasonably able to obtain or deliver Units pursuant to such Award
without violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.

SECTION 7.    Amendment and Termination; Certain Transactions.

Except to the extent prohibited by applicable law:

(a)    Amendments to the Plan. Except as required by applicable law or the rules
of the principal securities exchange, if any, on which the Units are traded and
subject to Section 7(b) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner at any time for any
reason or for no reason without the consent of any partner, Participant, other
holder or beneficiary of an Award, or any other Person. The Board shall obtain
securityholder approval of any Plan amendment to the extent necessary to comply
with applicable law or securities exchange listing standards or rules.

(b)    Amendments to Awards. Subject to Section 7(a) above, the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided that no change, other than pursuant to Section
7(c) below, in any Award shall materially reduce the rights or benefits of a
Participant with respect to an Award without the consent of such Participant.

(c)    Actions Upon the Occurrence of Certain Events. Upon the occurrence of a
Change in Control, any transaction or event described in Section 4(c) above, any
change in applicable laws or regulations affecting the Plan or Awards hereunder,
or any change in accounting principles affecting the financial statements of the
Company or the Partnership, the Committee, in its sole discretion, without the
consent of any Participant or holder of an Award, and on such terms and
conditions as it deems appropriate, which need not be uniform with respect to
all Participants or all Awards, may take any one or more of the following
actions:

(i)    provide for either (A) the termination of any Award in exchange for a
payment in an amount, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights under
such Award (and, for the avoidance of doubt, if as of the date of the occurrence
of such transaction or

 

-12-



--------------------------------------------------------------------------------

event, the Committee determines in good faith that no amount would have been
payable upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Company without payment) or
(B) the replacement of such Award with other rights or property selected by the
Committee in its sole discretion having an aggregate value not exceeding the
amount that could have been attained upon the exercise of such Award or
realization of the Participant’s rights had such Award been currently
exercisable or payable or fully vested;

(ii)    provide that such Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar options, rights
or awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

(iii)    make adjustments in the number and type of Units (or other securities
or property) subject to outstanding Awards, the number and kind of outstanding
Awards, the terms and conditions of (including the exercise price), and/or the
vesting and performance criteria included in, outstanding Awards;

(iv)    provide that such Award shall vest or become exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and

(v)    provide that the Award cannot be exercised or become payable after such
event and shall terminate upon such event.

Notwithstanding the foregoing, (i) with respect to an above event that
constitutes an “equity restructuring” that would be subject to a compensation
expense pursuant to ASC Topic 718, the provisions in Section 4(c) above shall
control to the extent they are in conflict with the discretionary provisions of
this Section 7, provided, however, that nothing in this Section 7(c) or
Section 4(c) above shall be construed as providing any Participant or any
beneficiary of an Award any rights with respect to the “time value,” “economic
opportunity” or “intrinsic value” of an Award or limiting in any manner the
Committee’s actions that may be taken with respect to an Award as set forth in
this Section 7 or in Section 4(c) above; and (ii) no action shall be taken under
this Section 7 which shall cause an Award to result in taxation under Section
409A, to the extent applicable to such Award.

SECTION 8.    General Provisions.

(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants, including the treatment upon termination of Service or pursuant to
Section 7(c). The terms and conditions of Awards need not be the same with
respect to each recipient.

(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company in its sole discretion, the Company or any Affiliate
thereof is authorized to deduct or withhold, or cause to be deducted or
withheld, (i) from any Award, (ii) from any

 

-13-



--------------------------------------------------------------------------------

payment due or transfer made under any Award or (iii) from any compensation or
other amount owing to a Participant the amount of any applicable taxes required
to be withheld by the Company or any Affiliate in respect of an Award, including
taxes required to be withheld in connection with its grant, its exercise, the
lapse of restrictions thereon or any payment or transfer thereunder or under the
Plan, and to take such other action as may be necessary in the opinion of the
Company to satisfy its withholding obligations for the payment of such taxes.
The Company or any Affiliate may withhold cash or Units, including Units that
would otherwise be issued pursuant to such Award or other property. In the event
that Units that would otherwise be issued pursuant to an Award are used to
satisfy such withholding obligations, the number of Units so withheld or
surrendered shall be limited to the number of Units that have a Fair Market
Value on the date of withholding equal to the aggregate amount of the Company’s
or any Affiliate’s withholding obligation based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes.

(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company, the Partnership or any of their Affiliates, or to continue to serve as
a Consultant or a Director, as applicable. Furthermore, the Company, the
Partnership and/or an Affiliate thereof may at any time dismiss a Participant
from employment or consulting free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan, any Award Agreement or
other written agreement between any such entity and the Participant.

(d)    No Rights as Unitholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a unitholder with respect to Units
covered by any Award unless and until the Participant becomes the record owner
of such Units.

(e)    Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall be drafted with the intention to include the terms
and conditions required by Section 409A. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date (as defined in Section 9 below), the Committee
determines that any Award may be subject to Section 409A, the Committee may
adopt such amendments to the Plan and the applicable Award Agreement, adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), and/or take any other actions that the Committee
determines are necessary or appropriate to attempt to preserve the intended tax
treatment of the Award, including without limitation, actions intended to
(i) exempt the Award from Section 409A, or (ii) comply with the requirements of
Section 409A; provided, however, that nothing herein shall create any obligation
on the part of the Committee, the Partnership, the Company or any of their
Affiliates to adopt any such amendment, policy or procedure or take any such
other action, nor shall the Committee, the Partnership, the Company or any of
their Affiliates have any liability for failing to do so. If any termination of
Service constitutes a payment event with respect to any Award which provides for
the deferral of compensation and is subject to Section 409A, such termination of
Service must also constitute a “separation from service” within the meaning of
Section 409A. Notwithstanding any provision in the Plan to the contrary, the
time of payment with respect to any Award that is subject to Section 409A shall
not

 

-14-



--------------------------------------------------------------------------------

be accelerated, except as permitted under Treasury Regulation Section
1.409A-3(j)(4). Notwithstanding any provision of this Plan to the contrary, if a
Participant is a “specified employee” within the meaning of Section 409A as of
the date of such Participant’s termination of Service and the Company determines
that immediate payment of any amounts or benefits under this Plan would cause a
violation of Section 409A, then any amounts or benefits which are payable under
this Plan upon the Participant’s “separation from service” within the meaning of
Section 409A that: (i) are subject to the provisions of Section 409A; (ii) are
not otherwise exempt under Section 409A; and (iii) would otherwise be payable
during the first six-month period following such separation from service, shall
be paid, without interest, on the first business day following the earlier of:
(1) the date that is six months and one day following the date of termination;
or (2) the date of the Participant’s death. Each payment or amount due to a
Participant under this Plan shall be considered a separate payment, and a
Participant’s entitlement to a series of payments under this Plan is to be
treated as an entitlement to a series of separate payments.

(f)    Lock-Up Agreement. Each Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate, not to directly or
indirectly offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Units held by it
for such period, not to exceed one hundred eighty (180) days following the
effective date of the relevant registration statement filed under the Securities
Act in connection with such public offering, as such underwriter shall specify
reasonably and in good faith. The Company or the Partnership may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such 180-day period. Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by such underwriter or the Company or
Partnership to continue coverage by research analysts in accordance with FINRA
Rule 2711 or any successor rule.

(g)    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Units and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Units are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company or the Partnership, be necessary or advisable
in connection therewith. Any securities delivered under the Plan shall be
subject to such restrictions, and the Person acquiring such securities shall, if
requested by the Company or the Partnership, provide such assurances and
representations to the Company or the Partnership as the Company or the
Partnership may deem necessary or desirable to assure compliance with all
applicable legal requirements. To the extent permitted by applicable law, the
Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations. In the event an
Award is granted to or held by a Participant who is employed or providing
services outside the United States, the Committee may, in its sole discretion,
modify the provisions of the Plan or of such Award as they pertain to such
Participant to comply with applicable foreign law

 

-15-



--------------------------------------------------------------------------------

or to recognize differences in local law, currency or tax policy. The Committee
may also impose conditions on the grant, issuance, exercise, vesting, settlement
or retention of Awards in order to comply with such foreign law and/or to
minimize the Company’s or the Partnership’s obligations with respect to tax
equalization for Participants employed outside their home country.

(h)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.

(i)    Severability. If any provision of the Plan or any Award is or becomes, or
is deemed to be, invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(j)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(k)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company, the Partnership or any of their Affiliates, on
the one hand, and a Participant or any other Person, on the other hand. To the
extent that any Person acquires a right to receive payments pursuant to an
Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate of the Company.

(l)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(m)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision hereof.

(n)    No Guarantee of Tax Consequences. None of the Board, the Committee, the
Company or the Partnership provides or has provided any tax advice to any
Participant or any other Person or makes or has made any assurance, commitment
or guarantee that any federal,

 

-16-



--------------------------------------------------------------------------------

state, local or other tax treatment will (or will not) apply or be available to
any Participant or other Person and assumes no liability with respect to any tax
or associated liabilities to which any Participant or other Person may be
subject.

(o)    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any clawback policy implemented by
the Company, the Partnership or any of their Affiliates, which clawback policy
may provide for forfeiture, repurchase and/or recoupment of Awards and amounts
paid or payable pursuant to or with respect to Awards. Notwithstanding any
provision of this Plan or any Award Agreement to the contrary, the Company, the
Partnership and their Affiliates reserve the right, without the consent of any
Participant, to adopt any such clawback policies and procedures, including such
policies and procedures applicable to this Plan or any Award Agreement with
retroactive effect.

(p)    Unit Retention Policy. The Committee may provide in its sole and absolute
discretion, subject to applicable law, that any Units received by a Participant
in connection with an Award granted hereunder shall be subject to a unit
ownership, unit retention or other policy restricting the sale or transfer of
units, as the Committee may determine to adopt, amend or terminate in its sole
discretion from time to time.

(q)    Limitation of Liability. No member of the Board or the Committee or
Employee to whom the Board or the Committee has delegated authority in
accordance with the provisions of Section 3 of this Plan shall be liable for
anything done or omitted to be done by him or her by any member of the Board or
the Committee or by any Employee in connection with the performance of any
duties under this Plan, except for his or her own willful misconduct or as
expressly provided by statute.

(r)    Facility Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his or her financial affairs, may be paid to the legal representative
of such Person, or may be applied for the benefit of such Person in any manner
that the Committee may select, and the Partnership, the Company and all of their
Affiliates shall be relieved of any further liability for payment of such
amounts.

SECTION 9.    Term of the Plan.

The Plan shall be effective on the date on which the Plan is adopted by the
Board (the “Effective Date”) and shall continue until the date terminated by the
Board. However, any Award granted prior to such termination, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date. The Plan shall, within twelve
(12) months after the date of the Board’s initial adoption of the Plan, be
submitted for approval by a majority of the outstanding Units of the Partnership
entitled to vote.

 

-17-